Exhibit 10.1 DATED JULY 30, 2007 LOAN AGREEMENT for a US$35,000,000 Loan to GRASMERE MARITIME LIMITED, ULLSWATER MARITIME LIMITED and WINDERMERE MARITIME LIMITED provided by THE BANKS AND FINANCIAL INSTITUTIONS SET OUT IN SCHEDULE 1 Arranger KfW Swap Bank KfW Agent KfW Security Trustee KfW Contents Clause Page 1 Purpose and definitions 1 2 The Commitment and the Advances 13 3 Interest and Interest Periods 14 4 Repayment and prepayment 16 5 Fees, commitment commission and expenses 20 6 Payments and taxes; accounts and calculations 20 7 Representations and warranties 22 8 Undertakings 26 9 Conditions 31 10 Events of Default 32 11 Indemnities 35 12 Unlawfulness and increased costs 36 13 Security, set off and pro-rata payments 38 14 Accounts 40 15 Assignment, substitution and lending office 40 16 Agent and Security Trustee 42 17 Notices and other matters 43 18 Governing law and jurisdiction 45 Schedule 1 The Banks and their Commitments 47 Schedule 2 Form of Drawdown Notice 48 Schedule 3 Documents and evidence required as conditions precedent to making available the Commitment 49 Schedule 4 Form of Substitution Certificate 55 Schedule 5 Form of Master Swap Agreement 59 Schedule 6 Form of Corporate Guarantee 60 Schedule 7 Form of Mortgage 61 Schedule 8 Form of Deed of Covenant 62 Schedule 9 Form of Manager’s Undertaking 63 Schedule 10 Form of Charter Assignment 64 Schedule 11 Form of Swap Assignment 65 Schedule 12 Form of Account Pledge 66 THIS AGREEMENT is dated 2007 and made BETWEEN: (1) GRASMERE MARITIME LIMITED, ULLSWATER MARITIME LIMITED and WINDERMERE MARITIME LIMITED as joint and several Borrowers; (2) the banks and financial institutions whose names and addresses are set out in Schedule 1 (the “Banks”); (3) KfW, a public law institution established under the laws of Germany whose office is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal Republic of Germany, as arranger; (4) KfW, a public law institution established under the laws of Germany whose office is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal Republic of Germany, as swap bank; (5) KfW, a public law institution established under the laws of Germany whose office is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal Republic of Germany, as agent; and (6) KfW, a public law institution established under the laws of Germany, whose office is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal Republic of Germany, as security trustee. IT IS AGREED as follows: 1 Purpose and definitions 1.1 Purpose This Agreement sets out the terms and conditions upon and subject to which the Banks agree, according to their several obligations, to make available to the Borrowers, jointly and severally, in three (3) Advances, a loan of up to thirty five million Dollars ($35,000,000) for the purpose of financing part of the cost of the purchase of the Ships. 1.2 Definitions In this Agreement, unless the context otherwise requires: “Account Bank” means Fortis Bank (Nederland) N.V., whose office is at Coolsingel 93, P.O. Box 749, 3otterdam (or of such other address as may last have been notified to the other parties to this Agreement) or such other bank as may be designated by the Agent as the Account Bank for the purposes of this Agreement and includes its successors in title; “Account Pledge” means the pledge executed (or as the context may require) to be executed by the Corporate Guarantor in favour of the Security Trustee (as security trustee on behalf of the Creditors) in respect of the Earnings Account in substantially the form set out in Schedule 12 or otherwise in a form and substance acceptable to the Agent in its sole discretion; “Advance” means each borrowing of a proportion of the Commitment by the Borrowers or (as the context may require) the principal amount of such borrowing and means: (a) in relation to GRASMERE, the Grasmere Advance; (b) in relation to ULLSWATER, the Ullswater Advance; or (c) in relation to WINDERMERE, the Windermere Advance, and “Advances” means all of them; 1 “Agency Agreement” means the agency agreement executed or (as the context may require) to be executed between the Agent and the Creditors in the agreed form; “Agent” means KfW, whose office is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal Republic of Germany (or of such other address as may last have been notified to the other parties to this Agreement pursuant to clause 17.1.3) or such other person as may be appointed as agent to the Creditors pursuant to the Agency Agreement (and includes its successors in title); “Arranger” means KfW, whose office is at Palmengartenstrasse 5-9, D60325, Frankfurt am Main, Federal Republic of Germany (or such other address as may last have been notified to the other parties of this Agreement pursuant to clause 17.1.3) and includes its successors in title; “Assignee” has the meaning ascribed thereto in clause 15.3; “Banking Day” means a day on which dealings in deposits in Dollars are carried on in the London Interbank Eurocurrency Market and (other than Saturday or Sunday) on which banks are open for business in London, Frankfurt am Main, Rotterdam and New York City (or any other relevant place of payment under clause 6); “Banks” means the banks and financial institutions listed in Schedule 1 and includes their respective successors in title and Assignees and Substitutes and “Bank” means any of them; “Borrowed Money” means Indebtedness in respect of (a) money borrowed or raised and debit balances at banks, (b) any bond, note, loan stock, debenture or similar debt instrument, (c) acceptance or documentary credit facilities, (d)receivables sold or discounted (otherwise than on a non-recourse basis), (e) deferred payments for assets or services acquired, (f) finance leases and hire purchase contracts, (g) swaps, forward exchange contracts, futures and other derivatives, (h) any other transaction (including, without limitation, forward sale or purchase agreements) having the commercial effect of a borrowing or raising of money or of any of (b) to (g) above and (i) guarantees in respect of Indebtedness of any person falling within any of (a) to (h) above; “Borrower” means: (a) in relation to the GRASMERE, the Grasmere Borrower; (b) in relation to the ULLSWATER, the Ullswater Borrower; or (c) in relation to the WINDERMERE, the Windermere Borrower, and “Borrowers” means all of them; “Borrowers' Security Documents” means, at any relevant time, such of the Security Documents as shall have been executed by any of the Borrowers at such time; “Borrowers’ Group” means the Borrowers and their Related Companies; “Charter” means in respect of a Ship any time or consecutive voyage charter with a duration in excess of twelve (12) months entered into by a Borrower with a charterer acceptable to the Agent; “Charter Assignment” means in respect of a Ship a specific assignment of the Charters (as defined in the Corporate Guarantee) and any Charter in respect of a Ship executed or (as the context may require) to be executed by a Borrower in favour of the Agent (as security agent and trustee on behalf of the Creditors) in substantially the form set out in Schedule10; 2 “Classification” means: (a) in relation to the GRASMERE, the classification denomination allocated to this Ship by the Classification Society (with the approval of the Agent) at the time of its acquisition by the relevant Borrower; (b) in relation to the ULLSWATER, the classification denomination allocated to this Ship by the Classification Society (with the approval of the Agent) at the time of its acquisition by the relevant Borrower; or (c) in relation to the WINDERMERE, the classification denomination allocated to this Ship by the Classification Society (with the approval of the Agent) at the time of its acquisition by the relevant Borrower, with the Classification Society or such other classification as the Agent shall, at the request of a Borrower, have agreed in writing shall be treated as the Classification in relation to such Borrower’s Ship for the purposes of the relevant Ship Security Documents “Classification Society” means Nippon Kaiji Kyokai or such other classification society which is a member of the International Association of Classification Societies which the Agent shall, at the request of a Borrower, have agreed in writing shall be treated as the Classification Society in relation to such Borrower's Ship for the purposes of the relevant Ship Security Documents; “Commitment” means the amounts which the Banks have agreed to lend or make available to the Borrowers under clause 2.1 as reduced by any relevant term of this Agreement; “Compulsory Acquisition” means requisition for title or other compulsory acquisition, requisition, appropriation, expropriation, deprivation, forfeiture or confiscation for any reason of a Ship by any Government Entity or other competent authority, whether de jure or de facto, but shall exclude requisition for use or hire not involving requisition of title; “Contract” means: (a) in relation to the GRASMERE, the Grasmere Contract; (b) in relation to the ULLSWATER, the Ullswater Contract; or (c) in relation to the WINDERMERE, the Windermere Contract, and “Contracts” means all of them; “Contract Price” means: (a) in relation to the GRASMERE, the Grasmere Contract Price; (b) in relation to the ULLSWATER, the Ullswater Contract Price; or (c) in relation to the WINDERMERE, the Windermere Contract Price; “Contribution” means, in relation to each Bank, the principal amount of the Loan owing to such Bank at any relevant time; “Corporate Guarantee” means the corporate guarantee executed or (as the context may require) to be executed by the Corporate Guarantor in favour of the Security Trustee (as security agent and trustee on behalf of the Creditors) in the form set out in Schedule 6; “Corporate Guarantor” means MC Shipping Inc. of 80 Broad Street, Monrovia, Liberia and includes its successors in title; 3 “Creditors” means, together, the Arranger, the Agent, the Swap Bank, the Security Trustee and the Banks and “Creditor” means any of them; “Credit Support Document” has the meaning given to that expression in Section 14 of the Master Swap Agreement and as set out in Part 4, paragraph (g) of the Schedule to the Master Swap Agreement; “Credit Support Provider” means any person defined as such in the Master Swap Agreement pursuant to Section 14 of the Master Swap Agreement; “Deed of Covenant” means: (a) in relation to the GRASMERE, the Grasmere Deed of Covenant; (b) in relation to the ULLSWATER, the Ullswater Deed of Covenant; or (c) in relation to the WINDERMERE, the Windermere Deed of Covenant, and “Deeds of Covenants” means all of them;” “Default” means any Event of Default or any event or circumstance with which the giving of notice or lapse of time or satisfaction of any other condition (or any combination thereof) would constitute an Event of Default; “Delivery Date” means: (a) in relation to the GRASMERE, the date on which the GRASMERE is delivered to the Grasmere Borrower in accordance with the Grasmere Contract; (b) in relation to the ULLSWATER, the date on which the ULLSWATER is delivered to the Ullswater Borrower in accordance with the Ullswater Contract; or (c) in relation to the WINDERMERE, the date on which the WINDERMERE is delivered to the Windermere Borrower in accordance with the Windermere Contract; “DOC” means a document of compliance issued to an Operator in accordance with rule 13 of the ISM Code; “Dollars” and “$” mean the lawful currency of the United States of America and in respect of all payments to be made under any of the Security Documents mean funds which are for same day settlement in the New York Clearing House Interbank Payments System (or such other US dollar funds as may at the relevant time be customary for the settlement of international banking transactions denominated in US dollars); “Drawdown Date” means any date, being a Banking Day falling during the Drawdown Period, on which an Advance is, or is to be, made; “Drawdown Notice” means, in relation to each Advance, a notice in substantially the form of Schedule2 in respect of such Advance; “Drawdown Period” means the period commencing on the date of this Agreement and ending on the Termination Date or the period ending on such earlier date (if any) on which (a) the aggregate amount of the Advances is equal to the Commitment or (b) the Commitment is reduced to zero pursuant to clauses 4.4, 10.1, or 12; “Earnings” means, in relation to each Ship, all moneys whatsoever from time to time due or payable to the relevant Borrower during the Security Period arising out of the use or operation of such Ship including (but without limiting the generality of the foregoing) all freight, hire and passage moneys, income arising out of pooling arrangements, compensation payable to the relevant Borrower in the event of requisition of such Ship for hire, remuneration for salvage or towage services, demurrage and detention moneys and damages for breach (or payments for variation or termination) of any charterparty or other contract for the employment of such Ship and any sums recoverable under any loss of earnings insurance; 4 “Earnings Account” means an interest bearing Dollar account of the Corporate Guarantor opened or (as the context may require) to be opened with the Account Bank with account number 0255119062 with Account Reference MC Shipping-B and includes any sub-accounts thereof and any other account designated in writing by the Agent to be an Earnings Account for the purposes of this Agreement; “Encumbrance” means any mortgage, charge (whether fixed or floating), pledge, lien, hypothecation, assignment, trust arrangement or security interest or other encumbrance of any kind securing any obligation of any person or any type of preferential arrangement (including,without limitation, title transfer and/or retention arrangements having a similar effect); “Environmental Claim” means: (a) any and all enforcement, clean-up, removal or other governmental or regulatory action or order or claim instituted or made pursuant to any Environmental Law or resulting from a Spill; or (b) any claim made by any other person relating to a Spill; “Environmental Incident” means any Spill: (a) from any Fleet Vessel; or (b) from any other vessel in circumstances where: (i) any Fleet Vessel or its owner, operator or manager may be liable for Environmental Claims arising from the Spill (other than Environmental Claims arising and fully satisfied before the date of this Agreement); and/or (ii) any Fleet Vessel may be arrested or attached in connection with any such Environmental Claims; “Environmental Laws” means all laws, regulations and conventions concerning pollution or protection of human health or the environment; “Event of Default” means any of the events or circumstances described in clause10.1; “Flag State” means the Commonwealth of the Bahamas or such other state or territory designated in writing by the Agent, at the request of a Borrower, as being the “Flag State” of such Borrower’s Ship for the purposes of the relevant Ship Security Documents; “Fleet Vessel” means each of the Ships and any other vessel owned, operated, managed or crewed by any member of the Borrowers’
